H6miirabIe'James
               E Kllday, Director
MotorTransportation'Division
Railroad Commission of Texas
Austin, Texas
Dear Sir:              Opinion NO 0-4418
                       Re:   Authority of the Railroad Com-
                             mission to divide a specialized
                             motorcarrier certificateand to
                             approve the sale of a portion    .
                    ..~      thereof under the described facts.
                 ~.
Pef%iltus to-quote your reient letter requestingan opinion
from this department..It reads:
"The Commissionhas your opinions Nos. O-4246 and O-4380
&i&'hold'~tliatthe'RallroadComUssion of Texas does not
hWQ'autlibrXty55 apgroirethe dlVSsion of a ,Speclallzed
MdtotiCWrSei-mCertlfi6ate
               _ ~~..    Where under the dlvlsltineach.of
thC'cbtitifi&tbswould retain the right to transport house-
hold goods and used office furniture and equipment.
"You will note under the amended applicationfiled by the
applicant dated February 10, 1942, Paragraph2, reads as
follows:
"'It is.deslredand herein petitioned that said Certificate
be divided into .two (2) parts, one part authorizingthe
transportationof household goods and used furniture from
Houston to all points In Texas and from all points in Texas
to 'Houston. The other part to authorize the transportation
of all other commodities set forth In said Certificate save
and except the right to transport household goods and used
furniture.'
"Please give us your opinion In view of this amended appli-
cation whether the Commission would have the authority to
approve the division of a SpecializedMotor Carrier Certifi-
cate where one part of the certificate after division would
retain no authority to transport certain commoditiesauthorized
in the original certificate.
In opinion No. O-4246 by this department, to which you refer,
it was stated:
Honorable James E. Kilday, Director, Page 2 (~~-0-4418)


"InOpinion Ro. O-1096 ~thisdepartmentupheld'the authority
of~the'Railroad~Cokimisslonto approve; under certain condi-
tions the sale of aportion of a'comrhoncarriermotor certi-
ficate of 'convenienceand nedessity under Section.5, Article
gllb,'Vernon'SAnnotatedCivil Statutes. The question deci-
ded in this opinionwas involved In the case of Houston and
Rorth'TexasMotor Freight Lines, Ind., et al vs. W .A. John-
son,._.
     'etCal,detiided.bytheGalveston Court of Civil Appeals
on the 11th day'df 'De&iiber,1941: The court upheld the
action of the Commissionin approvlng'thesale of a portion
df"such certificateunder the conditionsand facts pre-
sented.***"
The dase referred to is at this time before the Supreme Court
6f‘TexaS
 .        i.ipon'thi'grantingof a.Writ'of Error on "Point One,"
whichdoes not'.involve‘the   question of the-'powerof the
Coiiiniissionto .approvethe ~saleof a portion~of a common c&r-
PSefXiotof~'caFrieti ceftificate'ofconvenienceand.necessity
piiis'~~‘d~dn'b;y'.the.Cdri~
                           of‘Clvll'Appeals. Because of the
s~il~rity'~iri'thd~l~~ge~df~S~ctiori‘~'~f~A~tlcll'"gllb,
Virddii~s~Annotated  Civil~Statiites;lnvolved'ln~thlscase
td'thatof Sectlon~5a(a);'as'amended    '~yjySedtiLori'4.0f'House
I3331351;.A~t,s~~of-the'.47th.~~isIature,
           _                              pertaining to'the
i%lS of
~sBn ~iiispeci~liied-~~to~.cal;rSe~
        .eHlij.co8(t&&& .~~e.       certifibates;'
                             .bklxe+e,~~rit;rtis  the“dec5.l
                                              .thcan~~ef.td
             __.. .
the'qdestlonsyou ha~i‘submi~tid;‘Undef“the'hbldSrig    of the
GU.l*eZ?ton~'Oourtyou would; In our opinion, be authorized to.
dIvlde-a%pecialized-motorcarrier certificateIn the manner
'sitout in the ~amendedapplicationas described in your letter.,
and-approvethe sale~of a portion thereof, If otherwise per-
mi,sslbleunder the provisionsof‘Section 5a(a), which reads:
"Ahjr‘~&ertlfScste
                 held, owned, or obtained by any motor carrier
operating as a ~spei3.Cllzedmotor carrier' under the provl-
&ions-'of~thisAct, may.be sold, assigned, leased, transferred,'
Sirlhheritedj'provided, however, that any proposed sale,
lease; assignment,or transfer shall be first presented In
wi%tlng to the Commission for its approval or disapproval,
and the Commissionmay dlskpprove such proposed sale, asslgn-
ment, lease, or transfer If it be found and determined by the
Commissionthat such proposed sale, assignment, lease, or
transfer is not In good faith or that the proposed purchaser,
assignee, lessee, or transfereeis not able or capable of
kontlnulngthe operation of the equipment proposed to be sold,
assigned, leased, or transferredin such manner as to render
the services demanded by the public necessity and convenience
in the territory covered by the certlfiaate,or that said
Honorable James R. Kilday, Director, Page 3 (~~-0-4418)
              .'~
                “j:..:':
                     ,,
                     I'i'
                       .
proposed sale, assignment,lease, or transfer.16not best
for the'publldInterest; the 'Conimission;in a$prOving or
disapprovingthe sale, assSgiiment;'lease; or transfer 'of
any certificate;maytake into consSderatlbnall of‘the
requirements'and~qualifikations of a regular applkant re-
quired in'this ACt and apply same as necessary qualifldations
of any proposed -purchaser,assignee, lessee, or transferee;***."
 The CoPrmlsslon may therefore disapproveanysale of a speclal-
 Szed'motorcarrier~'certlflcate,  or a portion thereof, unless
 St flnds.the folloting facts: (1) 'Thatthe'proposedsale Is
made'in -good'falth;. (2)‘thatthe proposed purdhaser is able
 to Continui.'the-operation of the equipment'proposedto,be~sold
 Sn'sukh manner as to meet the public -Wnvenience and necessity
 tiistent'ln~thepremises; (3) that%he'proposed'saIe~is
                                                    _     bests
 for the~publScinterest; .axid (4).'that:thejpurchaserpossesses
 the requisitequalificationsof a regular applicant.
                                                 .
                            .' ,
 lq..+do~ssg~&jsay, and'stiould,  accordinglySnquire'idtothe
.facW'conciMiSngthi'proposedsale and make the flndSxigs'd&med
 by the"LeglslatuiWtd.bd'ofimIW3AuiCe:"In this connedtion
We call'your attentSon to'~the'dealaratSdn"of"'polSky~'dontaSned
 SnXWtSon 1~~of~House'RSll'No~   351'whereln It 1,ssaid of
 specialized motor
         - _- .- -  carrier
                      _.,   operations:
 '* *"* to 'regulatesuch.cari%ersin the.publlo interest to
 ~he'e~d't~~t"the‘higharays'may begrendtred'safer'forthe use
 b;f-tK~-gehd~al‘piiblSc;.~h:h8t
                              the wear‘of such hIghWays may be
                          of traffic on the highways may be .I
 i;lad~~~;~t~a~'ctili~~stlon
minimized, and that the use of the highways may be re-
 Ctrlcted'to.theextent required by the necessitf   of the
 general public; provide regulation for all common carriers,
 fiithoutunjust discriminations,undue preferences or advan-
 tages, unfair or destructivecompetitivepractices; improve
 the regulationof suoh motor carriers and other oommon oar-
 riers; preserve the comon carrier servlng.thepublic In the
 'transportation of commoditiesgenerally over regular routes;
 develop and preserve a complete transportationsystem pro-
 perly adapted to the needs of the commerce of this State and
 of the National Defense Program".
The Railroad Commissionobviously should not, by approving the
sale 0f.a specializedmotor carrier certificate,or a portion
thereof, authorize an operation which has.been discontinued
by the.originalowner of the certificate. In this connection
we call your attention to the language of Mr..Justice Critz
of the Supreme Court in the case of Railroad Commission VS.
Honorable James E. Kil,day, Director,          Page 4 (~~-0-4418)


Texas & Pacific Rail”’ y Company, et al, 157 S. W. (26) ‘622,
didided ‘Noverhber~    19,x 941, wherein the court was.ccnsSderSng
House.., Bill No. 351:
“If we ere to construe the act of 1941 as authorizing ‘then
Usuanc ii of new csrtlflcates   based on old permits, r&gad-
less of whether op not such old permits were being operatCd
Under;a very grave qukatioti as.to’the      constStutl6nallty   of              *
the 1941 act would be.@resented, but, as alrekdy shown, we
donstrue euch abt as ofily authorizing new certificates       based
6fi old permSt& where the old’pWmlts were being operated.
Wd&ti on ‘January 1; 1941. So ‘contitrued, the’act of 1941
k&Wits to ‘a-reason&ble La~Sslatlvb“findl~g‘of       convenldrice
tid fiecbsrjSty~‘aa apPlSbd to 6x13petiits’whlch    are authorleed
to be la?uea,?a~ a baale
                       ,.. for new,certlflcates.*    + +I’
 Iii thib Snetaht ‘a@pl$@s;tion the proposal. is made to’ dlvlde the
 dpddiallked’mdt6~       balm?idr’certifloate      aB tb tiiat’part’author-
 ltUigPthi tSiiap6titdHon ‘of’ liotisekiold goods ana uaed’offloe
 ~QiitlitursYiiidni’~Hdrliot6~“t6’al~“polnter In Texae’and iMu all .
  ‘or;hti“m’Tejuij‘tii’Ho~dtijn;‘ond        to ‘Bell such pbrtfon.     If au
 E“rhltitdti of’ ~a6t’the’t~urspostatlon         of these partioular    oonl-
‘~6dltIlii’kira   bd~ti’dib~dntinued or Abandoned b the holder oi
 tbr’~o~l~lhL1”be~tfildatr,        it would appear dou3:tful that, :the
?‘~~~~d’
      .~dorivrnlinor
                   ‘Ed nromrrity required auoh operatioll’and
 hat the ralr oc tranrEor therrol would be bht for the pub-
lie lntorout.
 .,.I_
Oon6ltitrht with throo oonrldrrationr,  and upon the authority
of~the oabocof HouPton and North Toxao Motor Freight Llnre,
Ino,, at al, VP, W, A, Johnoon, .It &l, a8 it now rtandr pou
LrQroo oot$ull     adviood that it lo tho o Won    ol thin do-
 &Mfnon
#.     .~?that 6 e
                ifI RWroad   OommLoolon wouPd b o luthorlsod to
     lvldo tho cpoolallaad-mobor     oarrlor,oortilioabo an dororlbod
ln     pour loWor and~bp   approve    tho ralo OF ruoh portion thrroof,
                                              Your8 vary truly

AF?ROVED MAR 86, lgb                   ATTORNEY QENERAL OF          TEXAB


FlRST     ASSISTANT                     w    201110 0. stiakley
ATTORNEY
       QENERAL
                                                      ~Aeeletant